DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1: On line 8, the phrase “sensor rotary” has been replaced with the phrase “rotary sensor”. On line 12, the term “sensor” has been inserted after the term “rotary”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of independent claim 1 could either not be found or was not suggested in the prior art of record. The closest prior art of record is PG PUB 2008/0188813 to Miller (cited in the 2/14/2019 Office Action. Although Miller discloses a sensor assembly comprising (1) a first rotary sensor part 200 (Fig 10) comprising a surface 206 (Fig 10) of rotational position sensor segments arranged in a circumferential pattern and axial position sensor segments (as seen in Fig 10 and described in Para 91, the hatched plurality of the rotational position contact structures and a plurality of the axial position contact structures. Additionally, it would not have been obvious to modify Miller to include a plurality of either of these contact structures as doing so would require substantial redesign and substantially affect the operation of the present sensor assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783